
	
		II
		110th CONGRESS
		1st Session
		S. 1634
		IN THE SENATE OF THE UNITED STATES
		
			June 15, 2007
			Mr. Akaka (for himself,
			 Ms. Murkowski, Ms. Cantwell, and Mr.
			 Inouye) introduced the following bill; which was read twice and
			 referred to the Committee on Energy and
			 Natural Resources
		
		A BILL
		To implement further the Act approving the Covenant to
		  Establish a Commonwealth of the Northern Mariana Islands in Political Union
		  with the United States of America, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Northern Mariana Islands Covenant
			 Implementation Act.
		2.Statement of
			 congressional intent
			(a)Immigration and
			 growthIn recognition of the need to ensure uniform adherence to
			 long-standing fundamental immigration policies of the United States, it is the
			 intention of Congress in enacting this Act—
				(1)to ensure that
			 effective border control procedures are implemented and observed, and that
			 national security and homeland security issues are properly addressed, by
			 extending the Immigration and Nationality Act, (8 U.S.C. 1101 et seq.), to
			 apply to the Commonwealth of the Northern Mariana Islands (referred to in this
			 Act as the Commonwealth), with special provisions to allow
			 for—
					(A)the orderly
			 phasing-out of the nonresident contract worker program of the Commonwealth;
			 and
					(B)the orderly
			 phasing-in of Federal responsibilities over immigration in the Commonwealth;
			 and
					(2)to minimize, to
			 the greatest extent practicable, potential adverse economic and fiscal effects
			 of phasing out the Commonwealth’s nonresident contract worker program and to
			 maximize the Commonwealth’s potential for future economic and business growth
			 by—
					(A)encouraging
			 diversification and growth of the economy of the Commonwealth in accordance
			 with fundamental values underlying Federal immigration policy;
					(B)recognizing local
			 self-government, as provided for in the Covenant To Establish a Commonwealth of
			 the Northern Mariana Islands in Political Union with the United States of
			 America through consultation with the Governor of the Commonwealth;
					(C)assisting the
			 Commonwealth in achieving a progressively higher standard of living for
			 citizens of the Commonwealth through the provision of technical and other
			 assistance;
					(D)providing
			 opportunities for individuals authorized to work in the United States,
			 including citizens of the freely associated states; and
					(E)providing a
			 mechanism for the continued use of alien workers, to the extent those workers
			 continue to be necessary to supplement the Commonwealth’s resident workforce,
			 and to protect those workers from the potential for abuse and
			 exploitation.
					(b)Avoiding
			 adverse effectsIn recognition of the Commonwealth’s unique
			 economic circumstances, history, and geographical location, it is the intent of
			 the Congress that the Commonwealth be given as much flexibility as possible in
			 maintaining existing businesses and other revenue sources, and developing new
			 economic opportunities, consistent with the mandates of this Act. This Act, and
			 the amendments made by this Act, should be interpreted wherever possible to
			 expand tourism and economic development in the Commonwealth, including aiding
			 prospective tourists in gaining access to the Commonwealth’s memorials,
			 beaches, parks, dive sites, and other points of interest.
			3.Immigration
			 reform for the commonwealth
			(a)Amendments to
			 the Joint Resolution To Approve the Covenant To Establish a Commonwealth of the
			 Northern Mariana Islands in Political Union With the United States of
			 AmericaThe Joint Resolution to Approve the Covenant to
			 Establish a Commonwealth of the Northern Mariana Islands in Political Union
			 With the United States of America, and for other purposes, approved
			 March 24, 1976 (Public Law 94–241; 90 Stat. 263), is amended by adding at the
			 end the following new section:
				
					6.Immigration and
				transition
						(a)Application of
				the immigration and nationality Act and establishment of a transition
				program
							(1)In
				generalSubject to paragraphs (2) and (3), effective on the first
				day of the first full month commencing 1 year after the date of enactment of
				the Northern Mariana Islands Covenant Implementation Act (hereafter referred to
				as the transition program effective date), the provisions of the
				immigration laws (as defined in section 101(a)(17) of the
				Immigration and Nationality Act (8 U.S.C. 1101(a)(17))) shall apply to the
				Commonwealth of the Northern Mariana Islands (referred to in this section as
				the Commonwealth), except as otherwise provided in this
				section.
							(2)Transition
				periodNotwithstanding paragraph (1) or any provision of the
				Immigration and Nationality Act (8 U.S.C. 1101 et seq.), there shall be a
				transition period beginning on the transition program effective date and ending
				December 31, 2017, except as provided in subsection (d), during which the
				Secretary of Homeland Security, in consultation with the Secretary of State,
				the Attorney General, the Secretary of Labor, and the Secretary of the
				Interior, shall establish, administer, and enforce a transition program to
				regulate immigration to the Commonwealth, as provided in this section
				(hereafter referred to as the transition program).
							(3)Requirement for
				regulationsThe transition program shall be implemented pursuant
				to regulations to be promulgated, as appropriate, by the head of each agency or
				department of the United States having responsibilities under the transition
				program.
							(4)Interagency
				agreementsThe Secretary of Homeland Security, the Secretary of
				State, the Secretary of Labor, and the Secretary of the Interior shall
				negotiate and implement agreements among their agencies to identify and assign
				their respective duties so as to ensure timely and proper implementation of the
				provisions of this section. The agreements should address, at a minimum,
				procedures to ensure that Commonwealth employers have access to adequate labor,
				and that tourists, students, retirees, and other visitors have access to the
				Commonwealth without unnecessary delay or impediment. The agreements may also
				allocate funding between the respective agencies tasked with various
				responsibilities under this section.
							(5)Asylum
								(A)RequirementsThe
				Government of the Commonwealth shall comply with the Convention Relating to the
				Status of Refugees, done at Geneva July 28, 1951, the Protocol Relating to the
				Status of Refugees done at Geneva July 28, 1951, and the United Nations
				Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or
				Punishment done at New York December 10, 1984. If, acting jointly, the
				Secretary of Homeland Security and the Secretary of State find that the
				government of the Commonwealth is not in compliance with the such international
				agreements, section 208 of the Immigration and Nationality Act (8 U.S.C. 1158)
				regarding asylum shall apply to persons present in the Commonwealth.
								(B)Regulations and
				reportThe Secretary of Homeland Security is authorized to
				promulgate regulations for the monitoring and supervision of the Commonwealth’s
				refugee protection program, including the establishment of standards for
				compliance and noncompliance, and shall report annually to Congress as a part
				of the report submitted under section 3(g) of the Northern Mariana Islands
				Covenant Implementation Act on the performance of the Commonwealth in meeting
				these obligations.
								(b)Numerical
				limitations for nonimmigrant workersAn alien, if otherwise
				qualified, may seek admission to the Commonwealth on or after the transition
				program effective date as a nonimmigrant worker under section 101(a)(15)(H) of
				the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)) without counting
				against the numerical limitations set forth in section 214(g) of such Act (8
				U.S.C. 1184(g)).
						(c)Immigrants
							(1)In
				generalWith the exception of immediate relatives (as defined in
				section 201(b)(2) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(2))
				and aliens granted an immigrant visa as provided in paragraphs (2) and (3) of
				this subsection, no alien shall be granted initial admission as a lawful
				permanent resident of the United States at a port of entry in the Commonwealth,
				or a port of entry in Guam for the purpose of immigrating to the
				Commonwealth.
							(2)Family-sponsored
				immigrant visasFor any fiscal year during which the transition
				program will be in effect, the Secretary of Homeland Security, after
				consultation with the Governor of the Commonwealth, and in consultation with
				the heads of the appropriate agencies and departments of the United States, may
				establish a specific number of additional initial admissions as
				family-sponsored immigrants at a port of entry in the Commonwealth, or at a
				port of entry in Guam for the purpose of immigrating to the Commonwealth,
				pursuant to sections 202 and 203(a) of the Immigration and Nationality Act (8
				U.S.C. 1152 and 1153(a)).
							(3)Employment-based
				visasIf the Secretary of Labor, after consultation with the
				Governor of the Commonwealth and the Secretary of Homeland Security, finds that
				exceptional circumstances exist with respect to the inability of employers in
				the Commonwealth to obtain sufficient work-authorized labor, in addition to the
				Commonwealth-only transitional workers authorized under subsection (d) of this
				section, the Secretary of Homeland Security may establish a specific number of
				employment-based visas that will not count against the numerical limitations
				under section 203(b) of the Immigration and Nationality Act (8 U.S.C. 1153(b)).
				The labor certification requirements of section 212(a)(5) of that Act (8 U.S.C.
				1182(a)(5)) shall not apply to an alien seeking immigration benefits under this
				subsection. An alien granted an employment-based visa under this paragraph may
				be admitted initially at a port of entry in the Commonwealth, or at a port of
				entry in Guam for the purpose of immigrating to the Commonwealth, as a lawful
				permanent resident of the United States.
							(d)Nonimmigrant
				investor visas
							(1)In
				generalNotwithstanding the treaty requirements in section
				101(a)(15)(E) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(E)),
				during the transition period, the Secretary of Homeland Security may, upon the
				application of an alien, classify an alien as a nonimmigrant under section
				101(a)(15)(E)(ii) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(15)(E)(ii)) if the alien—
								(A)has been admitted
				to the Commonwealth in long-term investor status under the immigration laws of
				the Commonwealth before the transition program effective date;
								(B)has continuously
				maintained residence in the Commonwealth under long-term investor
				status;
								(C)is otherwise
				admissible; and
								(D)maintains the
				investment or investments that formed the basis for such long-term investor
				status.
								(2)Requirement for
				regulationsNot later than 180 days after the transition program
				effective date, the Secretary of Homeland Security shall publish regulations in
				the Federal Register to implement this subsection.
							(3)Interim
				proceduresThe Secretary of Homeland Security shall treat an
				alien who meets the requirements of paragraph (1) as a nonimmigrant under
				section 101(a)(15)(E)(ii) of the Immigration and Nationality Act (8 U.S.C.
				1101(a)(15)(E)(ii)) until the regulations implementing this subsection are
				published.
							(e)Persons
				lawfully admitted under the Commonwealth immigration law
							(1)Prohibition on
				removal
								(A)In
				generalSubject to subparagraph (B), no alien who is lawfully
				present in the Commonwealth pursuant to the immigration laws of the
				Commonwealth on the transition program effective date shall be removed from the
				United States on the grounds that such alien's presence in the Commonwealth is
				in violation of subparagraph 212(a)(6)(A) of the Immigration and Nationality
				Act (8 U.S.C. 1182(a)(6)(A)), until the earlier of the date—
									(i)of the completion
				of the period of the alien's admission under the immigration laws of the
				Commonwealth; or
									(ii)that is 2 years
				after the transition program effective date.
									(B)LimitationsNothing
				in this subsection shall be construed to prevent or limit the removal under
				subparagraph 212(a)(6)(A) of the Immigration and Nationality Act (8 U.S.C.
				1182(a)(6)(A)) of such an alien at any time, if the alien entered the
				Commonwealth after the date of enactment of the Northern Mariana Islands
				Covenant Implementation Act, and the Secretary of Homeland Security has
				determined that the alien entered the Commonwealth in violation of this
				section.
								(2)Employment
				authorizationAn alien who is lawfully present and authorized to
				be employed in the Commonwealth pursuant to the immigration laws of the
				Commonwealth on the transition program effective date shall be considered
				authorized by the Secretary of Homeland Security to be employed in the
				Commonwealth until the earlier of the date—
								(A)of expiration of
				the alien's employment authorization under the immigration laws of the
				Commonwealth; or
								(B)that is 2 years
				after the transition program effective date.
								(f)Effect on other
				lawsThe provisions of this section and of the immigration laws,
				as defined in section 101(a)(17) of the Immigration and Nationality Act (8
				U.S.C. 1101(a)(17)), shall, on the transition program effective date, supersede
				and replace all laws, provisions, or programs of the Commonwealth relating to
				the admission of aliens and the removal of aliens from the Commonwealth.
						(g)Accrual of time
				for purposes of Section 212(a)(9)(B) of the
				Immigration and Nationality ActNo time that an alien is present
				in the Commonwealth in violation of the immigration laws of the Commonwealth
				shall be counted for purposes of inadmissibility under section 212(a)(9)(B) of
				the Immigration and Nationality Act (8 U.S.C. 1182(a)(9)(B)).
						(h)One-time
				nonimmigrant provision for certain long-term employees
							(1)In
				generalThe Secretary of Homeland Security shall grant lawful
				nonimmigrant status in the United States to all eligible aliens and their
				spouses and children, as described in this subsection. The Secretary of
				Homeland Security is authorized to promulgate regulations to give effect to
				this subsection.
							(2)CertificationNot
				later than the transition program effective date, the Secretary of the
				Interior, in consultation with the Secretary of Homeland Security, the
				Secretary of Labor, and the Governor of the Commonwealth, shall certify as
				eligible those workers who have applied and who satisfy the criteria to receive
				nonimmigrant status under this subsection. Each such alien shall—
								(A)have continually
				resided, except for brief absences, in the Commonwealth for at least the five
				years prior to enactment of this Northern Mariana Islands Covenant
				Implementation Act;
								(B)have legal
				immigration status within the Commonwealth on the date of enactment of the
				Northern Mariana Islands Covenant Implementation Act, continuing with no lapse
				in lawful status until the alien’s application is approved; and
								(C)shall submit a
				complete application establishing the alien's eligibility, pursuant to
				regulations promulgated by the Secretary of Homeland Security, not later than
				one year after the date of enactment of the Northern Mariana Islands Covenant
				Implementation Act.
								(3)Issuance
								(A)In
				generalThe Secretary of State shall establish and issue an
				appropriate visa to each applicant granted lawful nonimmigrant status under
				paragraph (1) of this subsection after the date of the enactment of the
				Northern Mariana Islands Covenant Implementation Act.
								(B)RenewalLawful
				nonimmigrant status granted under this section shall be renewable every 5
				years.
								(C)Report to
				CongressDuring the fourth year after the date of the enactment
				of the Northern Mariana Islands Covenant Implementation Act, the Secretary of
				Homeland Security shall report to Congress in the President’s annual report
				submitted to Congress and during the fifth year after such date of enactment
				the Secretary of Homeland Security shall report to Congress under subsection
				(g) of the Northern Mariana Islands Covenant Implementation Act, on the status
				of those persons holding the visas authorized under this subsection residing in
				Guam, the Commonwealth, and the United States, and shall provide
				recommendations concerning the future status of such nonimmigrants.
								(4)Status
								(A)In
				generalNotwithstanding any other provision of law and subject to
				subparagraph (B), each applicant selected under paragraph (2) may enter into,
				lawfully engage in occupations, and establish residence as a nonimmigrant in
				the United States and its territories and possessions without regard to
				paragraphs (5) and (7)(B)(i)(II) of section 212(a) of the Immigration and
				Nationality Act (8 U.S.C. 1182(a)).
								(B)Eligibility for
				statusAn applicant is ineligible for status under subparagraph
				(A) or renewal of such status unless and until the applicant—
									(i)passes a
				background check establishing that the worker is not ineligible on criminal and
				related grounds under paragraph (2) of section 212(a) of the Immigration and
				Nationality Act (8 U.S.C. 1182(a)) or security and related grounds set out in
				paragraph (3) of such section 212(a);
									(ii)submits to a
				medical examination establishing that the applicant is not ineligible under the
				health-related criteria set out in paragraph (1) of such section 212(a);
				and
									(iii)is otherwise
				admissible to the United States under such section 212(a), except as provided
				in subparagraph (A).
									(i)Statutory
				constructionNothing in this section may be construed to count
				the issuance of any visa to an alien, or the grant of any admission of an
				alien, under this section toward any numerical limitation contained in the
				Immigration and Nationality Act (8 U.S.C. 1101 et
				seq.).
						.
			(b)Waiver of
			 requirements for nonimmigrant visitors
				(1)Waiver of
			 requirements for nonimmigrant visitorsSection 212(l) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(l)) is amended—
					(A)in paragraph (1),
			 in the matter preceding subparagraph (A)—
						(i)by
			 striking stay on Guam, and inserting stay on Guam or the
			 Commonwealth of the Northern Mariana Islands;
						(ii)by
			 inserting a total of after exceed; and
						(iii)by striking
			 after consultation with the Governor of Guam, and inserting
			 after consultation with the Governor of Guam or the Governor of the
			 Commonwealth of the Northern Mariana Islands,;
						(B)in paragraph
			 (1)(A), by striking on Guam,, and inserting on Guam or
			 the Commonwealth of the Northern Mariana Islands;;
					(C)in paragraph
			 (2)(A), by striking into Guam,, and inserting into Guam
			 or the Commonwealth of the Northern Mariana Islands;;
					(D)in paragraph (3),
			 by inserting or the Government of the Commonwealth of the Northern
			 Mariana Islands after Government of Guam; and
					(E)by adding at the
			 end the following new paragraphs:
						
							(4)In the case of an
				alien applying for admission as a nonimmigrant visitor for business or pleasure
				into the Commonwealth of the Northern Mariana Islands the following shall
				apply:
								(A)The Secretary of
				Homeland Security may require that the alien, or a representative of such
				alien, post a bond that will be returned to such alien or representative upon
				the alien’s departure in accordance with this subsection.
								(B)The Secretary of
				Homeland Security shall monitor the admission of nonimmigrant visitors to the
				Commonwealth under this subsection. If the Secretary determines that such
				admissions have resulted in an unacceptable number of visitors from a country
				remaining unlawfully in the Commonwealth or that visitors from a country pose a
				risk to law enforcement or security of the Commonwealth or of the United States
				or an unacceptable number of visitors from a country seek refugee protection
				under the Commonwealth’s refugee protection program, the Secretary shall
				suspend admission under this subsection for nationals of such country.
								(C)All necessary
				regulations to implement this subsection shall be promulgated by the Secretary
				of Homeland Security, in consultation with the Secretary of the Interior and
				the Secretary of State, not later than 180 days after the date of the enactment
				of the Northern Mariana Islands Covenant Implementation Act. The promulgation
				of such regulations shall be considered a foreign affairs function for purposes
				of section 553(a) of title 5, United States Code.
								(D)At a minimum,
				such regulations should include—
									(i)provisions for a
				Northern Mariana Islands-Only Visa Waiver of 30 days duration;
									(ii)a listing of all
				countries authorized to participate in the Northern Mariana Islands-Only Visa
				Waiver Program, including each country from which the Commonwealth has received
				tourists during the 5 years prior to the date of enactment of the Northern
				Mariana Islands Covenant Implementation Act, unless the Secretary of Homeland
				Security determines that such country's inclusion on such list would represent
				a threat to the welfare, safety, or security of the United States, its
				territories, or commonwealths; and
									(iii)any bonding
				requirements for visitors from some or all of the authorized countries who may
				present an increased risk of overstays or other potential problems.
									(E)Not later than 5
				years after the date of enactment of the Northern Mariana Islands Covenant
				Implementation Act, the Secretary of Homeland Security, the Secretary of State,
				and the Secretary of the Interior, acting jointly, and in consultation with the
				Governor of the Commonwealth of the Northern Mariana Islands, shall establish,
				by regulation, a schedule for applying some or all the following requirements
				to the Northern Mariana Islands-Only Visa Waiver Program:
									(i)Electronic travel
				authorizations.
									(ii)Procedures for
				reporting lost and stolen passports.
									(iii)Repatriation.
									(iv)Rates of refusal
				for nonimmigrant visitor visas, overstays, exit systems, and information
				exchange.
									(v)Any other
				requirements that such Secretaries determine are relevant.
									(F)The Governor of
				the Commonwealth may request that the Secretary of Homeland Security add to the
				list of participating countries in this Northern Mariana Islands-Only Visa
				Waiver Program. The Secretary may grant such a request after consultation with
				the Secretary of State and the Secretary of the Interior and may promulgate
				regulations with respect to inclusion of those countries and any special
				requirements the Secretary of Homeland Security, that the Secretary, in the
				Secretary’s sole discretion, may require prior to allowing nonimmigrant
				visitors from those countries to enter the Commonwealth.
								(G)The Governor of
				the Commonwealth of the Northern Mariana Islands may request that the Secretary
				of Homeland Security create additional Northern Mariana Islands-only
				nonimmigrant visas to the extent that existing nonimmigrant visa categories in
				the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) do not provide for
				the type of visitor, the duration of allowable visit, or other circumstance.
				The Secretary of Homeland Security shall review such request, and, after
				consultation with the Secretary of State and the Secretary of the Interior, may
				promulgate regulations with respect to the creation of those additional special
				Northern Mariana Islands-only visa categories. Such additional special Northern
				Mariana Islands-only visa categories may include, special visas for foreign
				students and foreign
				retirees.
								.
					(2)Effective
			 dateThe amendments to the Immigration and Nationality Act made
			 by this subsection shall take effect on the first day of the first full month
			 commencing 1 year after the date of enactment of this Act.
				(c)Inspection of
			 persons arriving from the commonwealth; northern mariana islands-only visas not
			 valid for entry into other parts of the United States
				(1)RemovalSection
			 212(d)(7) of the Immigration and Nationality Act (8 U.S.C. 1182(d)(7)) is
			 amended to read—
					
						(7)The provisions of
				subsection (a) (other than paragraph (7) with respect to an alien who has not
				been admitted only to the Commonwealth of the Northern Mariana Islands) shall
				be applicable to any alien who leaves Guam, Puerto Rico, the Commonwealth of
				the Northern Mariana Islands, or the Virgin Islands of the United States, and
				who seeks to enter the continental United States or any other place under the
				jurisdiction of the United States. Any alien described in this paragraph who is
				denied admission to the United States shall be immediately removed in the
				manner provided by section 241(c) of this Act. Nothing in the immigration laws
				shall be construed to authorize or require any alien who has been admitted to
				the Commonwealth of the Northern Mariana Islands pursuant to a Northern Mariana
				Islands-only visa or in any other status limited to the Commonwealth of the
				Northern Mariana Islands to be admitted to or permitted to enter any other part
				of the United States unless such admission or entry is otherwise authorized by
				the immigration
				laws.
						.
				(2)Entry into
			 other United States jurisdictionsPersons admitted to the
			 Commonwealth under a Northern Mariana Islands-only visa shall not be eligible
			 for entry into the United States or any of its territories, possessions, or
			 commonwealths without first obtaining an appropriate visa or visa waiver for
			 entry to that jurisdiction.
				(d)Special
			 provision To ensure adequate employment; northern mariana islands-only
			 transitional workersAn alien who is seeking to enter the
			 Commonwealth as a nonimmigrant worker may be admitted to perform work during
			 the transition period (as that term is used in subsection (a) of section 6 of
			 the Joint Resolution to Approve the Covenant to Establish a Commonwealth
			 of the Northern Mariana Islands in Political Union With the United States of
			 America, and for other purposes, approved March 24, 1976, as added by
			 subsection (a) of this section, subject to the following requirements:
				(1)Such an alien
			 shall be treated as a nonimmigrant described in section 101(a)(15) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)), including the ability
			 to apply, if otherwise eligible, for a change of nonimmigrant classification
			 under section 248 of such Act (8 U.S.C. 1258), or adjustment of status, if
			 eligible therefor, under this section and section 245 of such Act (8 U.S.C.
			 1255).
				(2)The Secretary of
			 Homeland Security shall establish, administer, and enforce a system for
			 allocating and determining the number, terms, and conditions of permits to be
			 issued to prospective employers for each nonimmigrant worker who would not
			 otherwise be eligible for admission under the Immigration and Nationality Act
			 (8 U.S.C. 1101 et seq.). This system shall provide for a reduction in the
			 allocation of permits for such workers on an annual basis, to zero, during a
			 period not to extend beyond December 31, 2017, unless extended pursuant to this
			 subsection, and shall take into account the number of petitions granted under
			 subsection (h) of section 6 of the Joint Resolution to Approve the
			 Covenant of the Northern Mariana Islands in Political Union With the
			 United States of America, and for other purposes, approved March 24,
			 1976 (Public Law 94–241), as added by subsection (a) of this section. In no
			 event shall a permit be valid beyond the expiration of the transition period.
			 This system may be based on any reasonable method and criteria determined by
			 the Secretary of Homeland Security to promote the maximum use of, and to
			 prevent adverse effects on wages and working conditions of, United States
			 citizen workers, including lawfully admissible freely associated state citizen
			 labor, and those granted resident status under such subsection (h).
				(3)Notwithstanding
			 section 703(b) of the Covenant of the Northern Mariana Islands in Political
			 Union With the United States of America, the Secretary of Homeland Security is
			 authorized to establish and collect appropriate user fees from the employer of
			 such an alien. Amounts collected pursuant to this section shall be deposited in
			 a special fund of the Treasury. Such amounts shall be available, and may be
			 apportioned without further appropriation for the purposes of administering
			 this Act, and shall remain available until expended.
				(4)The Secretary of
			 Homeland Security shall set the conditions for admission of such an alien under
			 the transition program, and the Secretary of State shall authorize the issuance
			 of nonimmigrant visas for such an alien to engage in employment only as
			 authorized in this subsection. Such a visa shall not be valid for admission to
			 the United States, as defined in section 101(a)(38) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(38)), except admission to the Commonwealth.
			 An alien admitted to the Commonwealth on the basis of such a visa shall be
			 permitted to engage in employment only as authorized pursuant to the transition
			 program. No alien shall be granted nonimmigrant classification or a visa under
			 this subsection unless the permit requirements established under paragraph (2)
			 have been met.
				(5)(A)Such an alien shall be
			 permitted to transfer between employers in the Commonwealth during the period
			 of such alien's authorized stay therein, without advance permission of the
			 employee's current or prior employer, within the alien’s occupational category
			 to the same or another occupational category the Secretary of Homeland Security
			 has found, pursuant to subparagraph (B) below, requires alien workers to
			 supplement the resident workforce.
					(B)No later than 180 days prior to the
			 expiration of the transition period, or any extension thereof, the Secretary of
			 Labor, in consultation with the Secretary of Homeland Security, the Secretary
			 of the Interior, and the Governor of the Commonwealth, shall ascertain the
			 current and anticipated labor needs of the Commonwealth and determine whether
			 extensions, in 5-year increments, of the provisions of this paragraph are
			 necessary to ensure an adequate number of workers will be available for
			 legitimate businesses in the Commonwealth. For the purpose of this
			 subparagraph, a business shall not be considered legitimate if it engages
			 directly or indirectly in prostitution or any activity that is illegal under
			 Federal or local law. The determinations of whether a business is legitimate
			 and to what extent, if any, it may require alien workers to supplement the
			 resident workforce, shall be made by the Secretary of Homeland Security, in the
			 Secretary’s sole discretion, and shall not be reviewable.
					(C)If the Secretary of Labor determines
			 that such an extension is necessary to ensure an adequate number of workers for
			 legitimate businesses in the Commonwealth, the Secretary of Labor may, through
			 notice published in the Federal Register, provide for 1 or more extension
			 periods of up to 5 years for each such extension period.
					(D)In making the determination of whether
			 alien workers are necessary to ensure an adequate number of workers for
			 legitimate businesses in the Commonwealth, and if so, the number of such
			 workers that are necessary, the Secretary of Labor may consider, among other
			 relevant factors—
						(i)government, industry, or
			 independent workforce studies reporting on the need, or lack thereof, for alien
			 workers in the Commonwealth’s businesses;
						(ii)the unemployment rate of United
			 States citizen workers residing in the Commonwealth;
						(iii)the unemployment rate of
			 non-United States citizen permanent residents in the Commonwealth;
						(iv)the number of unemployed alien
			 workers in the Commonwealth;
						(v)any good faith efforts to locate,
			 educate, train, or otherwise prepare United States citizen residents,
			 non-United States citizen permanent residents, and unemployed alien workers
			 already within the Commonwealth, to assume those jobs;
						(vi)any available evidence tending to
			 show that United States citizen residents, non-United States citizen permanent
			 residents, and unemployed alien workers already in the Commonwealth are not
			 willing to accept jobs of the type offered;
						(vii)the extent to which admittance of
			 alien workers will affect the compensation, benefits, and living standards of
			 existing workers within those industries and other industries authorized to
			 employ alien workers; and
						(viii)the prior use, if any, of alien
			 workers to fill those industry jobs, and whether the industry is overly and
			 unnecessarily reliant on alien workers.
						(6)The Secretary of
			 Homeland Security may authorize the admission of a spouse or minor child
			 accompanying or following to join a worker admitted pursuant to this
			 subsection.
				(e)Technical
			 assistance program
				(1)In
			 generalThe Secretary of the Interior, in consultation with the
			 Governor of the Commonwealth, the Secretary of Labor, and the Secretary of
			 Commerce, and as provided in the Interagency Agreements required to be
			 negotiated under subsection (a)(4) of section 6 of the Joint Resolution to
			 Approve the Covenant of the Northern Mariana Islands in Political Union
			 With the United States of America, and for other purposes, approved
			 March 24, 1976 (Public Law 94–241), as added by subsection (a) of this section,
			 shall provide—
					(A)technical
			 assistance and other support to the Commonwealth to identify opportunities for,
			 and encourage diversification and growth of, the economy of the Commonwealth;
			 and
					(B)technical
			 assistance, including assistance in recruiting, training, and hiring of
			 workers, to assist employers in the Commonwealth in securing employees first
			 from among United States citizens and nationals resident in the Commonwealth
			 and if an adequate number of such workers are not available, from among legal
			 permanent residents including lawfully admissible citizens of the freely
			 associated states.
					(2)ConsultationIn
			 providing such technical assistance under paragraph (1), the Secretaries
			 shall—
					(A)consult with the
			 Government of the Commonwealth, local businesses, regional banks, educational
			 institutions, and other experts in the economy of the Commonwealth; and
					(B)assist in the
			 development and implementation of a process to identify opportunities for and
			 encourage diversification and growth of the economy of the Commonwealth and to
			 identify and encourage opportunities to meet the labor needs of the
			 Commonwealth.
					(3)Cost-sharingFor
			 the provision of technical assistance or support under this paragraph (other
			 than that required to pay the salaries and expenses of Federal personnel), the
			 Secretary of the Interior shall require a non-Federal matching contribution of
			 10 percent.
				(f)Operations
				(1)EstablishmentThe
			 Attorney General, Secretary of Homeland Security, and the Secretary of Labor
			 may establish and maintain United States Citizenship and Immigration Services,
			 Executive Office for Immigration Review, and Department of Labor operations in
			 the Commonwealth for the purpose of carrying out duties under—
					(A)the Immigration
			 and Nationality Act (8 U.S.C. 1101 et seq.); and
					(B)the transition
			 program established under section 6 of the Joint Resolution to Approve the
			 Covenant of the Northern Mariana Islands in Political Union With the
			 United States of America, and for other purposes, approved March 24,
			 1976 (Public Law 94–241), as added by subsection (a) of this section.
					(2)PersonnelTo
			 the maximum extent practicable and consistent with the satisfactory performance
			 of assigned duties under applicable law, the Attorney General, Secretary of
			 Homeland Security, and the Secretary of Labor shall recruit and hire personnel
			 from among qualified United States citizen and national applicants residing in
			 the Commonwealth to serve as staff in carrying out operations described in
			 paragraph (1).
				(g)Reports to
			 Congress
				(1)In
			 generalBy March 1, of the first year which is at least 2 full
			 years after the date of enactment of this Act, and annually thereafter, the
			 President shall submit to the Committee on Energy and Natural Resources and the
			 Committee on the Judiciary of the Senate and the Committee on Natural Resources
			 and the Committee on the Judiciary of the House of Representatives a report
			 that evaluates the overall effect of the transition program established under
			 section 6 of the Joint Resolution to Approve the Covenant of the
			 Northern Mariana Islands in Political Union With the United States of
			 America, and for other purposes, approved March 24, 1976 (Public Law
			 94–241) as added by subsection (a) of this section, and the Immigration and
			 Nationality Act (8 U.S.C. 1101 et seq.) on the Commonwealth.
				(2)ContentsIn
			 addition to other topics otherwise required to be included under this Act or
			 the amendments made by this Act, each report submitted under paragraph (1)
			 shall include a description of the efforts that have been undertaken during the
			 period covered by the report to diversify and strengthen the local economy of
			 the Commonwealth, including efforts to promote the Commonwealth as a tourist
			 destination.
				(3)GAO
			 reportsThe Government Accountability Office shall submit a
			 report to the Congress not later than 1 year, 3 years, and 5 years after the
			 date of enactment of this Act, to include, at a minimum, the following
			 items:
					(A)An assessment of
			 the implementation of this Act and the amendments made by this Act, including
			 an assessment of the performance of Federal agencies and the government of the
			 Commonwealth in meeting Congressional intent.
					(B)An assessment of
			 the short-term and long-term impacts of implementation of this Act and the
			 amendments made by this Act on the economy of the Commonwealth, including its
			 ability to obtain workers to supplement its resident workforce and to maintain
			 access to its tourists and customers, and any affect on compliance with United
			 States treaty obligations mandating non-refoulement for refugees.
					(C)An assessment of
			 the economic benefit of the investors grandfathered under
			 subsection (e) of section 6 of the Joint Resolution to Approve the
			 Covenant of the Northern Mariana Islands in Political Union With the
			 United States of America, and for other purposes, approved March 24,
			 1976 (Public Law 94–241), as added by subsection (a) of this section, and the
			 Commonwealth’s ability to attract new investors after the date of the enactment
			 of this Act.
					(D)An assessment of
			 the number of illegal aliens in the Commonwealth, including any Federal and
			 Commonwealth efforts to locate and repatriate them.
					(E)An assessment of
			 the effectiveness of Commonwealth gambling regulations.
					(F)Recommendations
			 for furthering Congressional intent under this Act.
					(G)Comments on
			 annual reports submitted to the Congress by the Commonwealth under subparagraph
			 (4) of this paragraph.
					(4)Reports by the
			 local governmentThe Governor of the Commonwealth may submit an
			 annual report to the President on the implementation of this Act, and the
			 amendments made by this Act, with recommendations for future changes. The
			 President shall forward the Governor’s report to the Congress with any
			 Administration comment after an appropriate period of time for internal
			 review.
				(h)Limitation on
			 number of alien workers prior To application of the immigration and nationality
			 Act and establishment of transition programDuring the period
			 beginning on the date of enactment of this Act and ending on the effective date
			 of the transition program established under section 6 of the Joint Resolution
			 to Approve the Covenant of the Northern Mariana Islands in Political
			 Union With the United States of America, and for other purposes,
			 approved March 24, 1976 (Public Law 94–241), as added by subsection (a) of this
			 section, the government of the Commonwealth shall not permit an increase in the
			 total number of alien workers who are present in the Commonwealth as of the
			 date of enactment of this Act.
			(i)Amendment To
			 clarify immigration and nationality Act with respect to time spent in the
			 United States for lawful permanent residentsWith regard to
			 persons who have previously been granted United States lawful permanent
			 resident status, and who reside in the Commonwealth, and whose residence may
			 not have fallen within the provisions of section 506(c) of the Covenant to
			 Establish a Commonwealth of the Northern Mariana Islands in Political Union
			 with the United States of America, periods of residence in the Commonwealth,
			 prior to the date of the enactment of this Act, shall be considered to have
			 been resident within the United States.
			
